Title: From Alexander Hamilton to Rufus King, 22 August 1798
From: Hamilton, Alexander
To: King, Rufus



New York Aug 22. 1798
My Dear Sir

Your several letters of May 12th, June the 6th and 8th have regularly come to hand.
You will be no doubt fully instructed of the measures which have taken place on the part of our government and you will have seen in the numerous addresses to the President a confirmation of the opinion I gave you respecting the disposition of this Country. From both you will have derived satisfaction though you should not think we are yet where we ought now to be. But console yourself with the assurance that we are progressive in good. The indications are to my mind conclusive that we are approaching fast to as great unanimity as any country ever experienced and that our energies will be displayed in proportion to whatever exigencies shall arise.
I have received several letters from General Miranda. I have written an answer to some of them, which I send you to deliver or not according to your estimate of what is passing in the scene where you are. Should you deem it expedient to suppress my letter, you may do it & say as much as you think fit on my part in the nature of a communication through you.
With regard to the enterprise in question I wish it much to be undertaken but I should be glad that the principal agency was in the UStates—they to furnish the whole land force necessary. The command in this case would very naturally fall upon me—and I hope I should disappoint no favourable anticipation. The independency of the separated territory under a moderate government, with the joint guarantee of the cooperating powers, stipulating equal privileges in commerce would be the sum of the results to be accomplished.
Are we yet mature for this undertaking? Not quite—But we ripen fast, and it may (I think) be rapidly brought to maturity, if an efficient negotiation for the purpose is at once set on foot upon this ground. Great Britain cannot alone ensure the accomplishment of the object. I have some time since advised certain preliminary steps to prepare the way consistently with national character and justice. I was told they would be pursued, but I am not informed whether they have been or not.
Yrs. Affecly

A H
R King Esq

